OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison Avenue New York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated 645 Madison Avenue New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end: October 31, 2012 Date of reporting period:April 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS May 2012 Dear Shareholder, During the first six months of its fiscal year, November 1, 2011 through April 30, 2012, Stralem Equity Fund’s (the “Fund”) performance was as follows: Share Class Fund* S&P 500** Institutional: STEFX 9.73% 12.77% Adviser: STRAX 9.59% 12.77% * Net, after fees ** Does not reflect deduction for fees, expenses or taxes Fund performance was ahead of the market through the first 3 months (November through January) but lost that lead in early February as worries about Europe’s debt crisis abated and the S&P 500 was in the process of posting what would be a historic rise. Calendar first quarter produced a 12.59% gain for the S&P 500 — the best Q1 performance in 14 years. The Fund underperformed in the latter three months of the period, but our view that the market rally is disconnected from economic reality keeps us cautious and confident in the ultimate strength of our portfolio. During the first months of 2012, the Fund was partially a victim of the success it had in 2011. During what had been an incredibly volatile year (calendar year 2011) in which most active managers had difficulty outperforming the S&P 500 Index return of +2.11% (none of which came from price appreciation), STEFX returned 8.02% (7.76% for STRAX) for a relative outperformance of 5.91% (5.65% for STRAX). In short, the Fund’s portfolio structure had worked precisely as designed, with the Down Market sector preserving capital, and the Up Market sector capturing most of the upside. The dividend-paying stocks in our Down Market High Yield category were the main contributors to outperformance, and that outperformance was further accentuated by a “window-dressing” effect at the end of the calendar year whereby managers, in our view, sold the year’s worst performers and replaced them with these more conservative dividend payers to show their year-end portfolio holdings in a more favorable light. Unfortunately for the Fund, at the start of calendar 2012, many managers took profits in the best performing stocks in 2011 and piled back into what had been the worst performers, namely the Financials, regardless of fundamentals or quality — resulting in an upswing in the types of stocks we tend to avoid. We did not believe that anything had fundamentally changed when the calendar year moved to 2012 — the same risks that caused the market volatility in 2011 remained. As a result, we preferred to remain conservatively structured and wait out what we viewed as an unsubstantiated rally. Another factor that negatively affected our relative performance was the absence in our portfolio of Apple, which was up 44% over the first half of the Fund’s fiscal year. Our concerns about the sustainability of Apple’s longer term growth prospects, its competitive position given new entrants, and recent CEO transition, combined with our ability to gain exposure to the mobile technology boom through portfolio holdings such as QUALCOMM, Microsoft, AT&T and Intel, keep us on the sidelines in regard to Apple. 2 The body of U.S. economic data has had a favorable tone for several months, adding to signs of a cyclical upswing in U.S. economic activity and fostering hopes of a virtuous cycle of spending, hiring, and confidence. In addition, the winter was incredibly mild, leading to a seasonal skew in some of the job and housing data that caused investor sentiment to rise. It is our belief, however, that these positive developments are short term in nature and similar to upticks experienced in early 2010 and 2011. The issue of “excessive liabilities” and the aggregate debt overhang in the U.S. and Europe has yet to be resolved. In our view, it cannot help but constrain growth and threaten to derail the fragile recovery. Furthermore, as the year progresses, the U.S. will confront economic debates in Presidential and Congressional elections as well as the “fiscal cliff” of 2013 (the expiration of Bush tax cuts, and “sequestration”- forced budget cuts). As these receive increased attention, we believe they will impact consumer and investor confidence. To date, massive injections of central bank liquidity have helped to reinforce confidence in the fragile cyclical improvements in the U.S., and indeed have prevented an outright sovereign default disaster in Europe. The Fed continues its “Operation Twist” and there has been increasing chatter about a possible “QE3.” China remains accommodative and even the Bank of Japan is getting involved with its new efforts at inflation targeting. The money-printing champion recently has been the European Central Bank as Mario Draghi has made more than a trillion Euros in 3-year money available for European banks to buy their respective sovereigns’ debt. As a result, the market has favored higher risk and higher beta stocks, and the Fund’s conservative positioning has lagged the S&P 500. In our view, however, despite the lack of inflation, competitive monetary loosening can’t go on forever and will most likely have other unforeseen consequences. Spain is the latest country to rouse more worries of contagion, and of course, the rejection of “austerity” by the French and Greek electorates during the first week of May has cast further doubt on Europe’s ability to successfully confront its excess of sovereign debt crisis in a controlled manner. Defusing the looming debt-crisis in Europe would require a near-perfect balancing of austerity, growth stimulation, structural reform, central bank liquidity, and Europe-wide burden-sharing arrangements. The increasingly fractious nature of the debate is making it look ever more unlikely that Europeans will be able to pull off this balancing act. As a result, we expect that the ongoing tension between extreme global liquidity conditions that define the investment environment, and the continued overhang of excess liabilities that is weighing down the developed world, will result in volatile market conditions going forward. The fact is that, in our view, we continue to be in a Momentum-Driven Bear Market. Extreme policy measures have suspended us within this phase for a much longer time than has been characteristic of past passes through this phase of the market cycle. As a result, we expect to see continued periodic upside and downside momentum moves as long as we continue to remain in this phase — and consequently, we will not depart from our discipline that drives us to hold high quality, large, dominant, multinational companies in the portfolio despite periods of underperformance when the market finds its leadership in smaller market cap, lower quality, and higher beta securities. These are the market conditions we are faced with, and as such, we will continue to seek to participate in upside moves, but in a conservative manner that is designed to preserve capital if and when we experience down markets. 3 Sincerely, Stralem & Company Incorporated This report reflects our views and opinions as of the date of this letter. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current summary prospectus and/or statutory prospectus which both describe the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the summary prospectus and/or prospectus carefully before investing. Past performance is not indicative of future results. Current performance may be lower or higher than the data contained herein. The Fund can suffer losses as well as gains. For more current information throughout the year please contact the Fund by calling 1-866-822-9555 or visit the Fund’s website at www.stralemfund.com. The Fund is distributed by Ultimus Fund Distributors, LLC. 4 STRALEM EQUITY FUND PORTFOLIO INFORMATION (Unaudited) 5 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Shares Common Stocks — 96.6% Value Consumer Discretionary — 3.5% Hotels, Restaurants & Leisure — 3.5% McDonald’s Corp. $ Consumer Staples — 11.1% Beverages — 3.8% Coca-Cola Co. (The) Food & Staples Retailing — 3.9% Kroger Co. (The) Tobacco — 3.4% Philip Morris International, Inc. Energy — 11.3% Energy Equipment & Services — 3.3% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 8.0% Chevron Corp. Exxon Mobil Corp. Health Care — 10.9% Biotechnology — 2.5% Celgene Corp. (a) Life Sciences Tools & Services — 2.4% Thermo Fisher Scientific, Inc. Pharmaceuticals — 6.0% Abbott Laboratories Pfizer, Inc. Industrials — 19.7% Aerospace & Defense — 3.3% United Technologies Corp. Air Freight & Logistics — 3.2% FedEx Corp. See notes to financial statements. 6 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 96.6% (Continued) Value Industrials — 19.7% (Continued) Industrial Conglomerates — 6.8% Danaher Corp. $ General Electric Co. Machinery — 6.4% Caterpillar, Inc. Eaton Corp. Information Technology — 16.0% Communications Equipment — 4.9% Cisco Systems, Inc. QUALCOMM, Inc. IT Services — 3.5% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 2.6% Intel Corp. Software — 5.0% Microsoft Corp. Oracle Corp. Materials — 6.8% Chemicals — 6.8% E.I. du Pont de Nemours and Co. Dow Chemical Co. (The) Telecommunication Services — 3.5% Diversified Telecommunication Services — 3.5% AT&T, Inc. Utilities — 13.8% Electric Utilities — 10.3% American Electric Power Co., Inc. PPL Corp. Southern Co. (The) Multi-Utilities — 3.5% Dominion Resources, Inc. Total Common Stocks (Cost $287,029,883) $ See notes to financial statements. 7 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 3.6% Value Dreyfus Government Cash Management Money Market Fund - Class I, 0.00%* $ Dreyfus Treasury Prime Cash Management Fund - Class I, 0.00%* Total Money Market Funds (Cost $12,626,854) $ Total Investments at Value — 100.2% (Cost $299,656,737) $ Liabilities in Excess of Other Assets — (0.2%) ) Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at April 30, 2012. See notes to financial statements. 8 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2012 (Unaudited) ASSETS Investments, at value (Notes 1 and 2) (Cost $299,656,737) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Payable for investment securities purchased Payable for capital shares redeemed Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gains from securities transactions Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held (Note 1). See notes to financial statements. 9 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2012 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Legal fees Trustees’ fees Auditing fees Registration and filing fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Distribution fees, Adviser Class (Note 3) Postage and supplies Insurance Compliance fees Printing Bank service fees Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from securities transactions Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 10 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, (Unaudited) Year Ended October 31, OPERATIONS Net investment income $ $ Net realized gain from securities transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Investment income, Institutional Class ) ) Investment income, Adviser Class ) ) Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Proceeds from redemption fees (Note 1) Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in Adviser Class net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ See notes to financial statements. 11 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended April 30, (Unaudited) Year Ended October 31, CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period Adviser Class Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 12 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) ) — ) ) ) Distributions from realized gains — ) Total distributions ) ) — ) ) ) Proceeds from redemption fees collected (Note 1) (a) (a) (a) — — — Net asset value, end of period $ Total return (b) 9.73% (c) 9.47% 12.62% 8.46% (26.55% ) 14.18% Ratios/supplemental data: Net assets, end of period (000’s) $ Ratio of net expenses to average net assets 0.98% (d)(e) 0.98% (e) 1.05% (e) 1.73% (f) 1.53% 1.53% Ratio of net investment income to average net assets 1.53% (d) 1.43% 1.44% 1.21% 1.10% 0.83% Portfolio turnover rate 12% (c) 28% 21% 21% 22% 22% (a) Amount rounds to less than $0.01 per share. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.20%(d) for the six months ended April 30, 2012 and 1.26% and 1.47% for the years ended October 31, 2011 and 2010, respectively (Note 3). (f) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009. See notes to financial statements. 13 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, (Unaudited) Year Ended October 31, Period Ended October 31, 2010 (a) Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income Net gains on securities Total from investment operations Less distributions: Dividends from net investment income ) ) — Proceeds from redemption fees collected (Note 1) — — Net asset value, end of period $ $ $ Total return (b) 9.59% (c) 9.20% 7.17% (c) Ratios/supplemental data: Net assets, end of period (000’s) $ $ $ Ratio of net expenses to average net assets (e) 1.23% (d) 1.23% 1.24% (d) Ratio of net investment income to average net assets 1.28% (d) 1.19% 1.18% (d) Portfolio turnover rate 12% (c) 28% 21% (a) Represents the period from the commencement of operations (November 13, 2009) through October 31, 2010. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.90%(d), 2.03% and 2.64%(d) for the six months ended April 30, 2012, the year ended October 31, 2011 and the period ended October 31, 2010, respectively (Note 3). See notes to financial statements. 14 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS April 30, 2012 (Unaudited) 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Stralem Equity Fund (the “Fund”) is a non-diversified series of Stralem Fund (the “Trust”), a Delaware statutory trust reorganized on April 30, 1999 with authority to issue an unlimited number of shares (par value $0.01) of beneficial interest. The Trust is an open-end management investment company registered under the Investment Company Act of 1940. The Fund’s investment objective is long-term capital appreciation. The Fund’s two classes of shares, the Institutional Class and the Adviser Class, represent interests in the same portfolio of securities and have the same rights, but differ primarily in the expenses to which they are subject and have differing investment minimums. The Adviser Class shares are subject to a distribution (12b-1) fee of 0.25% per annum of the Fund’s average daily net assets attributable to Adviser Class shares and require a $1,000 initial investment, whereas the Institutional Class shares are not subject to distribution (12b-1) fees and require a $250,000 initial investment. The Institutional Class commenced operations on January 18, 2000 and the Adviser Class commenced operations on November 13, 2009. Investment valuation: Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the above fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. The Fund’s portfolio securities are valued as of close of business of the regular session of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern time). Securities which are traded on stock exchanges are valued at the closing price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price. Securities quoted by NASDAQ are valued at the NASDAQ Official Closing 15 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Price. Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the last quoted bid price. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Fund. Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” the market for a security is not active or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s net asset value is determined. Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Investment transactions and income: Security transactions are accounted for on the trade date. Realized gains and losses on sales of investments are calculated on a specific identification basis. Dividend income is recorded on the ex-dividend date, and interest income is recognized on the accrual basis. Share valuation and redemption fees: The net asset value per share of each class of the Fund is calculated as of the close of regular trading on the NYSE (normally 4:00 pm; Eastern time) on each day the NYSE is open for business by dividing the total value of the assets attributable to that class, less liabilities attributable to that class, by the number of shares of that class outstanding. The offering price and redemption price per share of each class of the Fund is equal to the net asset value per share of each class, except that shares of each class are subject to a redemption fee of 1%, payable to the applicable class, if shares are redeemed within 60 days of purchase. During the periods ended April 30, 2012 and October 31, 2011, proceeds from redemption fees totaled $1,548 and $140, respectively, for Institutional Class. There were no redemption fees collected for Adviser Class during the periods ended April 30, 2012 and October 31, 2011. Allocation between classes: Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class specific expenses are charged directly to the class incurring the expense. Common expenses which are not attributable to a specific class are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Taxes: The Fund’s policy is to comply with the special provisions of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. As provided therein, in any fiscal year in which the Fund so qualifies and distributes at least 90% of its taxable net income, the Fund (but not the shareholders) will be relieved of federal income tax on the income distributed. In order to avoid imposition of a federal excise tax applicable to regulated investment companies, the Fund must declare as dividends in 16 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) each calendar year at least 98% of its net investment income (earned during the calendar year) and 98.2% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts from prior years. The Fund recognizes the tax benefits or expenses of uncertain tax positions only when the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has reviewed the Fund’s tax positions for all open tax years (tax years ended October 31, 2008 through October 31, 2011) and concluded that no provision for unrecognized tax benefits or expenses is required in these financial statements. Use of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 2. FAIR VALUE MEASUREMENT The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
